Citation Nr: 0914993	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  07-15 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for mis-diagnosis of post-traumatic stress 
disorder (PTSD) by VA treatment providers.

2.  Entitlement to service connection for a heart condition 
as secondary to the service-connected PTSD.

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for mis-treatment of obstructive sleep 
apnea (OSA) by VA treatment providers.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for mis-treatment of hypertension by VA 
treatment providers.

5.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for mis-treatment of unstable angina by VA 
treatment providers.

6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for mis-treatment of cardiomyopathy by VA 
treatment providers.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Spouse


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina.  

The Veteran presented testimony before the Board in March 
2009.  The transcript has been associated with the claims 
folder.

The Board notes that additional private medical records were 
submitted to the Board at the March 2009 hearing.  The 
Veteran waived initial RO adjudication of the newly submitted 
evidence.  As such, the Board has considered the evidence in 
the preliminary review of the Veteran's claims.  38 C.F.R. 
§ 20.1304(c).

The claims of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for mis-treatment of OSA, 
hypertension, unstable angina, and cardiomyopathy by VA 
treatment providers are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On March 6, 2009, at hearing and prior to the 
promulgation of a decision in the appeal, the Veteran 
informed the Board that he was withdrawing his claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for mis-diagnosis of PTSD by VA treatment 
providers.

2.  On March 6, 2009, at hearing and prior to the 
promulgation of a decision in the appeal, the Veteran 
informed the Board that he was withdrawing his claim of 
entitlement to service connection for a heart condition as 
secondary to the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran for the claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for mis-diagnosis 
of PTSD by VA treatment providers have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).

2.  The criteria for withdrawal of a Substantive Appeal by 
the Veteran for the claim of entitlement to service 
connection for a heart condition as secondary to the service-
connected PTSD by VA treatment providers have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

The Veteran withdrew the claims of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
mis-diagnosis of PTSD by VA treatment providers and service 
connection for a heart condition as secondary to the service-
connected PTSD at the March 2009 Travel Board hearing.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeals and they are 
dismissed.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for mis-diagnosis of PTSD by VA treatment 
providers is dismissed.

Entitlement to service connection for a heart condition as 
secondary to the service-connected PTSD is dismissed.


REMAND

The Veteran has also filed claims of entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
mis-treatment of OSA, hypertension, unstable angina, and 
cardiomyopathy.  A determination has been made that 
additional evidentiary development is necessary.  
Accordingly, further appellate consideration will be deferred 
and this case remanded for action as described below.

The Veteran contends that VA treatment providers failed to 
diagnosis and treat him for OSA and hypertension, which led 
to his unstable angina and cardiomyopathy.  He additionally 
asserts that prescribing sleeping pills for someone with OSA 
amounted to mistreatment and resulted in additional 
disability with regard to that claim.  
Title 38, United States Code, Section 1151 provides that 
where a veteran suffers an injury or aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Amendments to 
38 U.S.C.A. § 1151 made by Pub. L. 104-204 require a showing 
that the VA hospitalization or treatment in question not only 
resulted in additional disability but that the proximate 
cause of such additional disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the VA's part in furnishing such 
treatment, or that the proximate cause of the additional 
disability was an event that was not reasonably foreseeable.  
The amendments apply to claims for compensation under 38 
U.S.C.A. § 1151, which were filed on or after October 
1, 1997, as in the case in the instant matter.   See 
VAOPGCPREC 40-97.  

There are outstanding VA outpatient treatment records 
pertinent to these claims.  A statement of the Veteran dated 
in July 1998 reveals that he treated at the Winston-Salem 
outpatient clinic from 1976 to 1998.  The Board notes that 
records from the Winston-Salem clinic dated between 1988 and 
1998 have been associated with the claims folder; however, 
treatment notes prior to 1988 from this facility have not 
been associated with the claims folder.  In an October 2005 
statement, the Veteran also indicated that he had treated at 
the VA Medical Center (VAMC) in Durham and "SNC."  It does 
not appear that these records have been associated with the 
claims folder.  After the necessary clarifications delineated 
in the numbered paragraphs below, such must be obtained upon 
remand.  38 C.F.R. § 3.159(c)(2).

It appears there are also outstanding private medical records 
from Wake Forest University Pulmonary Medicine.  The Board 
notes that records dated between 1999 and 2008 have been 
associated with the claims folder; however, a July 2000 entry 
makes reference to a 1992 sleep study, which has not been 
associated with the claims folder.  The Board would also note 
that an authorization form signed by the Veteran in May 2005 
reveals he treated at Wake Forest beginning in 1990.  There 
are no records from Wake Forest University prior to 1999 in 
the claims folder.  Such must be obtained upon remand. 
38 C.F.R. § 3.159(c)(1).

A review of the claims folder reveals the Veteran is a 
recipient of Social Security Disability benefits; however, 
the decision awarding benefits has not been associated with 
the claims folder.  Further, the underlying medical records 
utilized in reaching said decision have also not been 
associated with the claims folder.  Such must be obtained 
upon Remand.  38 C.F.R. § 3.159(c)(2); See also Hayes v. 
Brown, 9 Vet. App. 67, 74 (1996) ("As part of the Secretary' 
s obligation to review a thorough and complete record, VA is 
required to obtain evidence from the Social Security 
Administration, including any decisions by the administrative 
law judge, and to give that evidence appropriate 
consideration and weight.")  

The Board additionally finds that prior to rendering a 
decision on the merits of the Veteran's claims, the Veteran 
should be afforded a VA examination for the express purpose 
of determining whether he suffers from additional disability 
by reason of mis-treatment by VA treatment providers.  
38 U.S.C.A. § 5103A.  The examiner is asked to address the 
specific questions set forth in the numbered paragraphs 
below.

Upon Remand, the RO should ensure that all due process 
requirements are met.  The RO should also give the Veteran 
another opportunity to present information and/or evidence 
pertinent to the claims on appeal.  Finally, the RO should 
ensure that it provides the Veteran with notice that meets 
the requirements of the Court's decision in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006) and Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In light of the foregoing, this case is hereby REMANDED to 
the RO/AMC for the following actions:

1.  The RO should ensure that all due 
process requirements are met under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), to include providing the 
Veteran with notice that meets the 
requirements of the Court's decisions in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  The RO 
should also give the Veteran another 
opportunity to present information and/or 
evidence pertinent to the claims on 
appeal.  

2.  The RO should contact the Veteran and 
request that he identify all healthcare 
providers, VA and non-VA, inpatient and 
outpatient, who have treated him for OSA, 
hypertension, unstable angina, and 
cardiomyopathy since his discharge from 
service.  He should be asked to clarify 
the location of the "SNC" VAMC, as well 
as provide the dates of treatment at the 
"SNC" VAMC and  the Durham VAMC.  He 
should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  

Specifically, the RO should obtain 
records from the following providers: (1) 
the Winston-Salem VA outpatient clinic 
dated from 1976 to the present; (2) the 
Durham, North Carolina, VAMC for the 
dates specified by the Veteran, otherwise 
the RO should request records from 1969 
to the present; and (3) the "SNC" VAMC 
for the dates specified by the Veteran, 
otherwise the RO should request records 
from 1969 to the present; and (4) Wake 
Forest University Pulmonary Medicine 
dated from 1990 to the present.  All 
information, which is not duplicative of 
evidence already received, should be 
associated with the claims file.  All 
requests for records and their responses 
should be clearly delineated in the 
claims folder.

3.  The RO should obtain and associate 
with the claims file copies of any 
written decision concerning the Veteran's 
claim for disability benefits from the 
Social Security Administration and copies 
of any medical records utilized in 
reaching that decision.

4.  The RO should schedule the Veteran 
for an appropriate VA medical examination 
to determine whether he suffers from 
additional disability by reason of mis-
treatment by VA treatment providers.  If 
possible, the examination of the Veteran 
should be scheduled at a facility other 
than that alleged by the Veteran to have 
provided such mistreatment.  The examiner 
must review the entire claims file in 
conjunction with the examination.  All 
studies or tests deemed necessary should 
be conducted.  The examiner should 
indicate whether (1) there was 
mistreatment of OSA and hypertension by 
VA treatment providers, i.e. failure to 
diagnose and treat hypertension and 
failure to diagnose OSA and prescription 
of sleeping pills, and if so, (2) such 
mistreatment led to additional 
disabilities claimed as unstable angina 
and cardiomyopathy.  [The Board notes 
that 38 U.S.C.A. § 1151 requires a 
showing that the VA hospitalization or 
treatment in question not only resulted 
in additional disability but that the 
proximate cause of such additional 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, 
or similar instance of fault on the VA's 
part in furnishing such treatment, or 
that the proximate cause of the 
additional disability was an event that 
was not reasonably foreseeable.]  The 
examiner should provide complete 
rationale for all conclusions reached.

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the Veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations 
and affords them an appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this remand is to assist the Veteran with the 
development of his claims.  The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA 
examinations, is both critical and appreciated.  The Veteran 
is also advised that failure to report for any scheduled 
examination may result in the denial of a claim.  38 C.F.R. 
§ 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 


appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


